Citation Nr: 0801057	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  01-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a temporary total evaluation based on service-
connected low back disorder requiring hospital treatment or a 
period of convalescence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1974 to February 1977.

This case comes to the Board on appeal of a September 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Milwaukee, Wisconsin (the RO), which, in 
part, denied the veteran's claim for entitlement to a 
temporary total evaluation due to what the RO characterized 
as an untimely filing of the claim.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  A transcript of the hearing is 
associated with the veteran's VA claims folder.

This claim was remanded by the Board in November 2005 and 
December 2006 for further procedural development, namely 
adjudication on the merits by the agency of original 
jurisdiction.  In August 2007, the VA Appeals Management 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which deny the veteran's claim on the merits.  

Issues not on appeal

In November 2005, the Board denied the veteran's claims of 
entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with a history of dorsal 
strain and entitlement to service connection for chronic 
dermatitis of the feet.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2007).  

Another issue which was then on appeal, entitlement to 
service connection for a left knee disability, was remanded 
by the Board in November 2005.  Service connection was 
subsequently granted by the AMC in an April 2006 rating 
decision.  An August 2007 rating decision assigned temporary 
total evaluations for the service-connected left knee 
disorder from February 14, 2000 to June 1, 2000 and from 
August 3, 2007 to October 2007.  The veteran has not, to the 
Board's knowledge, expressed dissatisfaction with those 
decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  


FINDING OF FACT

The evidence of record does not indicate that the veteran was 
hospitalized due to his service-connected low back disorder, 
nor was he required to undergo a period of convalescence due 
to surgery of immobilization of his back.


CONCLUSION OF LAW

The criteria for the assignment temporary total disability 
rating for service-connected low back disorder on a period of 
hospitalization or due to convalescence is not warranted.  38 
C.F.R. §§ 4.29, 4.30 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then will then 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  
Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claim in letters dated March 
29, 2004 and December 29, 2005, whereby he was advised of the 
provisions of the VCAA.   

In any event, no VCAA notice is necessary in this case 
because, as is more thoroughly explained below, the outcome 
of this claim depends exclusively on documents which are 
already contained in the veteran's VA claims folder.  
The Court has held that, where the facts averred by the 
claimant could never satisfy the requirements necessary to 
substantiate the claim, any deficiency in a VCAA notice was 
nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 232 
(2003); Manning v. Principi, 16 Vet. App. 534, 542-3, and 
cases cited therein. [the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter].  See also 
VAOPGCPREC 
5-2004 (June 23, 2004) [VA is not required to meet the VCAA 
duties to notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit].  

Because interpretation of a statute is dispositive of the 
issue addressed in this decision, the Board finds additional 
efforts to notify or assist the veteran is not required, as 
no additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  See DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this claim for a 
temporary total evaluation rests with evidence which is 
already in the claims folder, which will be discussed below.  
There is no indication that any relevant evidence is missing 
from the claims folder.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2007).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
As noted in the Introduction, the veteran testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the Milwaukee RO in August 2005.

In short, the Board believes that this issue was properly 
developed for appellate purposes, and any further development 
would be a useless exercise.  Accordingly, the Board will 
proceed to a decision on the merits.

Relevant law and regulations

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2007).

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited).

(3) Immobilization by cast, without surgery, of one major 
joint or more.

See 38 C.F.R. § 4.29 (2007).

Analysis

The veteran is service connected for chronic lumbosacral 
strain.  A 40 percent disability rating has been in effect 
since April 28, 1998.  

The veteran seeks entitlement to a temporary total disability 
rating for his service-connected low back disability.  He 
contends that he was unable to work from April 29, 1998 to 
May 29, 1998 due to his service-connected low back disability 
and that he therefore should be compensated for such time off 
from work.  See the April 2005 hearing transcript, pages 25-
27.

The veteran has not submitted any competent medical evidence 
that he has ever been hospitalized as a result of his 
service-connected low back disorder, or that he has required 
a period of convalescence due to hospitalization or surgery, 
or that a period of convalescence was prescribed by a heath 
care provider.  Instead, he appears to contend that his 
temporary self-imposed unemployability in 1998 allows for 
assignment of a temporary total disability rating.  
Specifically, he has stated that he missed work for a period 
of three months due to his service-connected low back 
disorder.  See the August 2005 hearing transcript, pages 25-
27. 

The requirements for the assignment of a temporary total 
disability rating under 38 C.F.R. §§ 4.29 and 4.30 have been 
set out above.  Those requirements are specific, and they 
require hospitalization, surgery, or immobilization by  cast. 
There is no evidence of record that any of those requirements 
are met, and the veteran himself has not so contended. 

Mere loss of time from work, as is contended by the veteran, 
is not sufficient to 
allow for the assignment of a temporary total rating.  Such 
isolated episodes of being laid up are contemplated in the 40 
percent rating which has been in effect for a decade.  
Indeed, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the law does not support the 
veteran's claim of entitlement to a temporary total 
evaluation based on a period of hospitalization or 
convalescence due to service-connected low back disability.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to a temporary total evaluation for service-
connected low back disorder requiring hospital treatment or a 
period of convalescence is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


